Title: To George Washington from Major General Benjamin Lincoln, 4 January 1777
From: Lincoln, Benjamin
To: Washington, George



Dear General
Peeks Kill [N.Y.] Janry 4th 1777

I just arrived here—Find only part of two Regiments of the militia, from the Massachusetts—The badness of the roads hath much retarded the troops—I have left some of our best Officers, at different posts to forward them, and provide every necessary to facilitate their march. I flatter myself, from the provisions, that hath been made, and is now making, that the time will not be long, nor the period distant, when they shall rendezvous at your Excellencies Head Quarters “wherever they may be”; or at such other place, to which they may be ordered; nothing shall be neglected, in my power, this speedily to effect.
Soon after advice was forwarded to your Excellency by Mr Bowdoin, that the State of Massachusetts Bay had ordered out about six thousand of their militia, to reinforce the Continental army, the General Court were informed by General Schuyler, that the time, for which the men, doing duty at Ticonderoga, engaged to serve, was near expiring; & that the forts there would, in all probability be left, in a short time, too defenceless unless they could be reinforced by the Militia; the consequence of which might be extremely injurious to the cause of America. He therefore urged the Massachusetts to send to him at Albany, some of their militia, in the most pressing and energetic terms, in order that he might succour those forts, if he should find it necessary—The Court thereon ordered two of their most Western Regiments to march directly for Albany.

In consequence of an application from the Commissioners, assembled at Providence from the New-England States appointed, among other things to adopt measures for the immediate defence of the State of Rhode Island, and the neighbouring States the Court of Massachusetts Bay have halted, in that State, the men raised to reinforce the Continental army, in the Counties of Plymouth, Barnstable & Bristol, which will amount to ten or eleven Hundred. The remainder from the best returns I can obtain will a little exceed four thousand officers included.
I left Providence last monday in the forenoon—There were no late accounts from the Island of Rhode-Island—A few days before some ships, to the number of ten or twelve, had left it and gone up the Sound. Whether they had troops on board or not, we could not learn. The accounts with regard to the number of troops on the Island are so various, that no good judgment can be formed. Some positively affirm, that there are not more than three thousand, five hundred, others, with as much assurance, declare that there are nine thousand. From the best information I could obtain at Bristol & Howlands Ferry their number do not much exceed, if any, five thousand men, indeed I have some times doubted, from their manœvres, whether they amount to that number. I am with the most perfect regard & Esteem Sir your most Obedient & Humble Servant

Benjamin Lincoln

